Exhibit 10.28

SECOND AMENDMENT TO EMPLOYMENT CONTRACT

This SECOND AMENDMENT is made on of the 12 day of December 2008, between VICTOR
P. PYNN (hereinafter referred to as “Employee”) and TRX, INC., a Georgia
corporation (hereinafter referred to as the “Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of April 5, 2004, and as amended on April 27, 2005
(the “Employment Contract”); and

WHEREAS, Employee and the Company desire to further amend certain terms and
provisions of the Employment Contract and to make certain amendments for
compliance with Code Section 409A;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

1.        Section 2 of the Employment Contract shall be amended by deleting that
section in its entirety and replacing it with the following new paragraph:

“2. Duties and Responsibilities. Effective as of 12 November 2008, Employee
shall be employed in the role of business development reporting directly to the
President & Chief Executive Officer of the Company. Employee shall be
responsible for evaluating new business opportunities for the Company in the US
and overseas. Effective as of 12 November 2008, Employee hereby resigns from all
officer and director positions and all other fiduciary appointments of the
Company and each of its affiliated companies. The parties further acknowledge
and agree that as of 12 November 2008 (i) Employee’s position with the Company
will not require him to devote his sole professional efforts for the benefit of
the Company, (ii) the Company will not be required to provide an office for
Employee at its premises and that any professional efforts expended by Employee
on behalf of the Company may be performed at any offsite location, including the
Employee’s residence, and (iii) Employee shall receive no reimbursement of
expenses with respect to his maintenance of such offsite place of business.”

2.        Section 3(c) and Section 3(d) of the Employment Contract shall be
amended by adding the following sentence at the end thereof:

“Any annual discretionary bonus amount payable to the Employee shall be paid in
the form of a lump sum payment no later than thirty (30) days following the date
of the determination and approval of the bonus amount; provided, however, that
to receive the bonus, the Employee must be an “active employee in good standing”
on the date the bonus is paid.”

 

Page 1 of 2



--------------------------------------------------------------------------------

3.        Pursuant to the provisions of Section 6(e) of the Employment Contract,
the Employee and the Company hereby agree and acknowledge that the Term of the
Employment Contract, as well as the Employee’s employment by the Company, shall
end on April 5, 2009; provided, however, that Employee shall remain eligible for
any applicable post-termination compensation as set forth in the Employment
Contract.

4.        The amendments to the Employment Contract contained in this Second
Amendment shall be effective as of the date specified in the particular
amendments or, if none, as of the date of execution of this Second Amendment.

5.        Except as specifically amended herein, the Employment Contract, as
previously amended, shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

EMPLOYEE

/s/ Victor P. Pynn

Victor P. Pynn TRX, INC.

/s/ David D. Cathcart

David D. Cathcart CFO

 

Page 2 of 2